Citation Nr: 1314451	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  09-46 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left foot disability.  

5.  Entitlement to service connection for gastroesophageal reflux disease.

6.  Entitlement to service connection for a prostate disability.

7.  Service connection for a skin disability.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1965 to July 1974 and served on active duty in the United States Army from November 2003 to May 2005.  The Veteran also had Reserve service and had additional service in the Minnesota National Guard and the Washington National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran was previously represented by the Military Order of the Purple Heart.  In August 2011, prior to certification of the appeal to the Board, the representation was revoked in writing by the Veteran.  During his March 2013 hearing, the Veteran also noted that he wanted to proceed without a representative.  Thus, the Board recognizes the Veteran as proceeding pro se in this appeal.  38 C.F.R. § 20.608(a) (2012).

The Veteran testified at a March 2013 travel board hearing before the undersigned Veterans Law Judge at the Seattle, Washington RO.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

During the March 2013 hearing, the Veteran testified regarding the circumstances of his service and his claimed disabilities.  As noted in the Introduction, the Veteran served on active duty in the United States Navy from August 1965 to July 1974 and in the United States Army from November 2003 to May 2005.  He also believes that the cumulative effects of his service and duties as a member of the Minnesota National Guard and Washington National Guard caused his disabilities.  Upon review of the claims file, the Board finds that additional development is required.

First, the record reflects that original service treatment records are associated with the claims file.  However, the original service treatment records only include records from the Veteran's first period of active service and from the United States Naval Reserve.  The service treatment records do not include records from the Veteran's second period of active service in the United States Army from November 2003 to May 2005.  In addition, the Veteran was a member of the United States Naval Reserve, the Minnesota National Guard, and the Washington National Guard.  In May 2007, the RO contacted the Washington National Guard to request a copy of all physical examinations, service medical treatment records, any line of duty determinations, and verification of all periods of active service.  In a May 2007 response, the Washington National Guard indicated that the Veteran was discharged effective February 16, 2007 and the medical records were not received at the office.  The Washington National Guard sent official documents to the RO including NGB23, NGB22, DD Form 214, and DD Form 215.  The RO did not make further requests regarding the location of the Washington National Guard records, such as contacting the Records Management Center or the National Personnel Records Center.  The RO did not initiate any request to obtain records from the Minnesota National Guard.  The claims file includes an extensive amount of military records that the Veteran submitted which includes reports of medical history and reports of medical examination that were completed during active service and when he served in the United States Naval Reserve, the Washington National Guard, and the Minnesota National Guard.  However, there is no indication that the Veteran's submitted records are complete.  In fact, he stated himself that these were all the records that he could "get his hands on."  VA has an obligation to obtain relevant federal records, unless it is determined that the records do not exist, or that further efforts to locate such records would be futile.  38 C.F.R. § 3.159(c)(2) (2012).  Therefore, the Board finds that a remand is required to obtain all outstanding service treatment and service personnel records from the Veteran's periods of active service, and all records from the United States Naval Reserve, the Washington National Guard, and the Minnesota National Guard.  The RO must also make attempts to verify the Veteran's dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during his service in the United States Naval Reserve, the Washington National Guard, and the Minnesota National Guard.

In addition, the Board finds that the Veteran should be provided VA examinations with respect to his claimed back disability, left knee disability, right knee disability, gastroesophageal reflux disease (GERD), prostate disability, and a skin disability.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As will be discussed in further detail below, the Veteran has made general assertions regarding the relationship between his service in the National Guard and his claimed disabilities.  In his November 2009 statement, he addressed his belief that his disabilities were related to National Guard exercises and that he was under stress while training in the National Guard.  He also reported that the exercises in the National Guard aggravated his disabilities.  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA (active duty for training), or for injury, but not disease, incurred in or aggravated while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2012).  This notwithstanding, the presumption of soundness as well as the presumption of aggravation of a pre-existing condition do not apply to periods of ACDUTRA or INACDUTRA.  Additionally, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  See also Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  

First, with respect to the claimed back disability, in the Veteran's April 2007 application for compensation and/or pension, he asserted that his disability onset in May 1980, when he was a member of the Minnesota National Guard.  The objective evidence shows that the Veteran was diagnosed with minor degenerative changes of the lumbar spine in April 1995, when he was a member of the Washington National Guard.  In a March 1997 private medical record, the Veteran reported that his low back pain initially began 15 years ago (when he was a member of the Minnesota National Guard).  The subsequent private medical records dated in 1999 only reflect notations of acute back strain.  The report of medical examination dated in January 1996 and June 2001 show that the Veteran's spine was clinically evaluated as normal.  The January 1996 report of medical history noted that the Veteran was reported to be in good health and he checked "no" as to whether he experienced any recurrent back pain.  The July 2002 medical evaluation shows that the Veteran's musculoskeletal system was evaluated as normal.  During the Veteran's second period of active service, for which the Veteran submitted copies of military records in his possession, the May 2004 service treatment record shows that the Veteran was diagnosed with a back strain.  He reported back and side pain since 9:30 AM.  Objectively, there was full range of motion with little pain from movement.  He was assessed with strain of the back and prescribed Toradol, Celebrex, and Tylenol.  In another record, it was noted that the Veteran was referred for low back pain and he was positive for CVA tenderness on the left and assessed with dehydration.  The September 2006 report of medical history, completed shortly after separation from the Veteran's second period of active service, shows that the Veteran marked "yes" when asked if he experienced recurrent back pain or any back problem.  In light of the above, the Board finds that a VA examination is required as to whether any back disability had its onset in active service or is otherwise etiologically related to active service, to include any ACDUTRA and/or INACDUTRA.  The Board notes that the evidence reflects that the Veteran was diagnosed with minor degenerative changes of the lumbar spine in April 1995.  However, subsequent reports of medical examination show that the Veteran's spine and musculoskeletal systems were evaluated as normal.  As a result, the evidence is not clear and unmistakable that the Veteran had a disability that preexisted his second period of active service.  Thus, the Veteran is presumed sound with respect to his second period of active service and the examiner must limit the inquiry as to whether the Veteran's current back disability had its onset in active service or is otherwise related to active service, to include any period of ACDUTRA and INACDUTRA.  

With respect to the Veteran's claimed left knee disability, the medical evidence reflects that the Veteran has been diagnosed with a left knee medial meniscus tear and underwent surgery in March 2009.  The Veteran reported ongoing trouble off and on for up to five years.  The reports of medical history dated in August 1975, July 1977, May 1980, October 1984, February 1990, July 1990, July 1994, and June 2001, reflect that the Veteran marked "No" with respect to whether he has or ever had a "trick" or locked knee.  The reports of medical examination dated in July 1977, November 1978, December 1979, May 1980, October 1984, February 1990, July 1994, January 1996, and June 2001 show that the Veteran's lower extremities were clinically evaluated as normal.  However, the September 2006 report of medical history completed shortly after the Veteran's second period of active service show that the Veteran reported pain in his knees.  Thus, the Veteran should be afforded a VA examination to address whether his claimed left knee disability had its onset in active service or is otherwise related to active service to include any period of ACDUTRA and INACDUTRA.  

With respect to the claimed right knee disability, in the Veteran's application for compensation and/or pension, the Veteran reported that his knee problem had its onset in 2002.  During his travel board hearing, he testified that he injured his right knee during civilian time and not while on active duty.  In May 2000, the Veteran reported symptoms regarding right knee pain that had been off and on for about five to six years.  The examining physician indicated that the Veteran's symptoms appeared to suggest more patellar problems-a chondromalacia.  The February 2001 private medical record noted that the Veteran had right knee pain after he took Christmas lights off of his house and it had been achy ever since.  The Veteran reported that when he was at National Guard, his knee would ache, especially when driving trucks; however, he also reported that he never had a knee injury.  The assessment was listed as chondromalacia patella.  The July 2003 private medical record noted that the Veteran had right knee pain and he underwent surgery last year.  It was noted that the pain may just be degenerative changes.  The most recent evidence dated in April 2009 shows that the Veteran was assessed with a complex bucket handle tear of his medial meniscus associated with a grade 3 chondromalacial area on the femoral condyle.  In consideration of the above, the Board finds that a VA examination is required.  Although the Veteran reported that his initial right knee injury was during civilian time and the February 2001 private medical record noted that the Veteran did not report a history of any knee injury, the Veteran has expressed his belief that his right knee problems are due to the cumulative effects of his service, including when he was a member of the Minnesota National Guard and Washington National Guard.  Therefore, on remand, the Veteran must be scheduled for a VA examination and the examiner is asked to provide an opinion as to whether any right knee disability was incurred in or aggravated by active service to include any period of ACDUTRA and INACDUTRA.  With respect to his second period of active service, the record shows that the Veteran had a preexisting diagnosis of chondromalacia patella of the right knee and had surgery on the right knee.  However, the current medial evidence dated in March 2009 reflects different findings - a complex tear of the medial meniscus.  Thus, the examiner must provide an opinion as to whether the preexisting chondromalacia patella clearly and unmistakably did not undergo an increase in disability in service or that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(b) (2012).  

In regard to the Veteran's claimed GERD, in his application for compensation/pension, the Veteran stated that his stomach problems began in 2002 (when he was a member of the Washington National Guard).  In a November 2009 statement, the Veteran stated that he was under stress while training in the National Guard and worked long hours.  He stated that he had little sleep, little food, and lots of stress.  The first objective evidence related to stomach problems is shown in a June 2001 report of medical history.  The Veteran checked "yes" when asked if he had stomach, liver, or intestinal trouble.  In the physician's summary and elaboration of all pertinent data, it was noted that the Veteran had gastric reflux and it was under control with Zantac.  The July 2002 record also shows that the Veteran reported that he was taking Ranitidine for his stomach trouble.  These findings of gastric/stomach problems are during the time the Veteran was a member of the Washington National Guard.  Thus, the Veteran should be afforded a VA examination and asked whether any GERD had its onset or is otherwise causally or etiologically related to active service, to include any period of ACDUTRA.  With respect to the second period of active service, the diagnosis of gastric reflux was noted prior to the second period of active service and that it was controlled by Zantac.  Thus, an opinion should be provided regarding whether the preexisting GERD worsened during active service and, if so, whether it is clear and unmistakable (obvious and manifest) that it was not aggravated by service beyond the natural progression of the disease.

With respect to the Veteran's prostate disability, in the application for compensation/pension, the Veteran reported that his prostate disability had its onset in October 2006, shortly after his second period of active service.  In a November 2009 statement, the Veteran reported that he was dehydrated during his service in Iraq and that when he returned home, he had an enlarged prostate.  The March 2010 private treatment record shows an impression of adenocarcinoma of the prostate treated with prior robot assisted laparoscopic prostatectomy (RALP) with minimally detectable prostate-specific antigen (PSA).   It was noted that the Veteran was treated with RALP one year previously.  In the available service treatment records provided by the Veteran from his second period of active service, the May 2004 service treatment record noted that the Veteran was treated for dysuria and dehydration.   The September 2006 report of medical history, completed shortly after active service, the Veteran was noted to have very high PSA levels.  In a November 2006 private medical record, it was noted that there was an increase in PSA levels and obstructive voiding symptoms.  A November 2006 private medical record shows that an ultrasound needle biopsy of the prostate revealed no evidence of carcinoma, but there was an area of atypia involving the right base.  It was noted that the Veteran needed to return for a repeat examination in six months and if there was continued elevation or a change in exam, he may need a repeat ultrasound needle biopsy performed.  In light of the evidence, the Board finds that a VA examination and opinion is required to determine whether a prostate disability had its onset in active service or is otherwise causally or etiologically related to active service, to include any period of ACDUTRA.  

With respect to the Veteran's claimed skin disability, in his application for compensation and/or pension, the Veteran reported that his eczema began in August 1971 and was first treated in June 1973.  During his March 2013 hearing, the Veteran testified that his skin problems began during his first period of active service in the United States Navy.  He reported that he noticed skin issues when he was stationed on USS Kitty Hawk.  He explained that the skin problems began on his feet and moved to various places on his body.  The Veteran's spouse submitted a statement dated in June 2008.  She reported that after his tour on USS Kitty Hawk, the Veteran would come home and remove his boots and the heels of his feet were split.  He told her that it was painful for him to walk and that he was constantly putting creams and lotions on his feet.  The August 1975 report of medical history, completed shortly after the Veteran's separation from active service, shows that the Veteran checked "yes" as to whether he has or ever had a skin disease.  In the physician's summary and elaboration of all pertinent data, the examining physician noted that there was a skin condition of the hands and patchy areas that was not considered disabling (NCD).  The July 1977 report of medical history shows that the Veteran checked "yes" as to whether he has had or ever had skin diseases.  In the physician's summary and elaboration of all pertinent data, it was noted that the Veteran had hypohidrosis and it was considered non-disqualifying.  The subsequent medical records dated in the 1990s show diagnoses of dermatitis and eczema.  In this case, the Board finds that a VA examination is required.  As noted above, the Veteran has stated that his disability had its onset during his first period of active service.  Although the service treatment records are absent for any notations or documentation of skin problems during his first period of active service, the Veteran reported experiencing a skin disease shortly after separation from active service.  He is also considered competent to report his lay-observable symptoms during active service.  Thus, an opinion is required to determine the nature and etiology of any skin disorder present.  With respect to the second period of active service, the Board notes that the evidence is clear and unmistakable that a diagnosed skin disability existed prior to the second period of active service.  As noted above, the Veteran was diagnosed with dermatitis, eczema, and hypohidrosis prior to the second period of active service.  As there appears to be no entrance report of medical examination with respect to the second period of active service, the VA examiner must provide an opinion as to whether any preexisting skin disability worsened during service and, if so, whether it is clear and unmistakable (obvious and manifest) that it was not aggravated by service beyond the natural progression of the disease.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Records Management Center, the Washington National Guard, and the Minnesota National Guard, and any other appropriate records depository, to obtain all of the Veteran's outstanding service records, to include service medical records, service personnel records, and in line of duty determinations, from the United States Naval Reserve, the Washington National Guard, the Minnesota National Guard, and his periods of active service from August 1965 to July 1974 in the United States Navy and from November 2003 to May 2005 in the United States Army.   

To the extent possible, request verification of the dates the Veteran served in United States Naval Reserves, the Minnesota National Guard, and Washington National Guard, to include the dates for any period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) that he attended.  Service records providing retirement points are usually not helpful in this regard.  The RO/AMC should prepare a summary of such dates.
 
The Board acknowledges that the RO sent a request for records from the Washington National Guard and received a negative response in May 2007.  However, another request is necessary as records may have been in transit as the Veteran was recently discharged from the Washington National Guard in February 2007.  

Document all attempts to obtain the records.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond.

2.  Schedule the Veteran for an examination to determine the current nature and etiology of his back disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to address the following:

a.  Provide diagnoses with respect to any back disability present.  

b.  Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or higher) that any back disability had its onset in active service or is otherwise related to active service, to include any period of ACDUTRA and INACDUTRA.  

A clear rationale must be provided for any opinion reached.  

3.  Schedule the Veteran for an examination to determine the current nature and etiology of his left knee disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to address the following:

a.  Provide diagnoses with respect to any left knee disability present.  

b.  Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or higher) that any left knee disability had its onset in active service or is otherwise causally or etiologically related to active service, to include any period of ACDUTRA and INACDUTRA.

A clear rationale must be provided for any opinion reached.

4.  Schedule the Veteran for an examination to determine the current nature and etiology of his right knee disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to address the following:

a.  List all diagnoses with respect to the right knee.

b.  Provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that any right knee disability had its onset or is otherwise related to the Veteran's first period of active service.  

c.  Provide an opinion concerning whether it is at least as likely as not (50 percent probably or higher) that the Veteran's right knee disability had its onset or is otherwise related to a period of ACDUTRA or INACDUTRA.

d.  With respect to the second period of active service, the examiner must address whether the preexisting right knee disability (chondromalacia patella) worsened during service and, if so, whether it is clear and unmistakable (obvious and manifest) that it was not aggravated by service beyond the natural progression of the disease.  With respect to any other diagnosis related to the right knee, provide an opinion concerning whether it is at least as likely as not (50 percent probably or higher) that any right knee disability had its onset or is otherwise related to the second period of active service.  

e.  With respect to service in the Washington National Guard following the second period of active service, the examiner must address whether any right knee disability (chondormalacia patella) worsened during a period of ACDUTRA or INACDUTRA and, if so, whether it was clearly and unmistakably not aggravated beyond its natural progression.  With respect to any other diagnosis, provide an opinion concerning whether it is at least as likely as not (50 percent probably or higher) that any right knee disability had its onset or is otherwise related to a period of ACDUTRA and/or INACDUTRA.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Provide a clear rationale for any opinion reached.

5.  Schedule the Veteran for an examination to determine the current nature and etiology of his GERD.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to address the following:

a.  Provide an opinion concerning whether it is at least as likely as not (50 percent probability or greater) that any GERD had its onset or is otherwise causally or etiologically related to the Veteran's first period of active service.  

b.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any GERD had its onset or is otherwise related to a period of ACDUTRA.

c.  With respect to the second period of active service, the examiner must address whether the preexisting GERD worsened during service and, if so, whether it is clear and unmistakable (obvious and manifest) that it was not aggravated by service beyond the natural progression of the disease.

d.  With respect to service in the Washington National Guard following the second period of active service, the examiner must address whether any GERD worsened during a period of ACDUTRA and, if so, whether it is clear and unmistakable (obvious and manifest) that it was not aggravated by service beyond the natural progression of the disease.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability. 

A clear rationale must be provided for any opinion reached.  

6.  Schedule the Veteran for an examination to determine the current nature and etiology of his prostate disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or higher) that any prostate disability had its onset in active service or is otherwise causally or etiologically related to active service, to include any period of ACDUTRA.  

The examiner should discuss the reports of dysuria and dehydration during the Veteran's second period of active service and the notation of high PSA levels in October 2006, shortly after separation from active service.  

A clear rationale must be provided for any opinion reached.  

7.  Schedule the Veteran for an examination to determine the current nature and etiology of his skin disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to address the following:

a.  Provide an opinion concerning whether it is at least as likely as not (50 percent probability or greater) that any skin disability had its onset in or is otherwise causally or etiologically related to the first period of active service.  

b.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any skin disability had its onset or is otherwise related to a period of ACDUTRA.

c.  With respect to the second period of active service, the examiner must address whether the preexisting skin disability worsened during service and if so whether it is clear and unmistakable (obvious and manifest) that it was not aggravated by service beyond the natural progression of the disease.

d.  With respect to service in the Washington National Guard following the second period of active service, the examiner must address whether any skin disability worsened during a period of ACDUTRA and, if so, whether it is clear and unmistakable (obvious and manifest) that it was not aggravated by service beyond the natural progression of the disease.

The examiner should discuss the statements of the Veteran and his spouse regarding the onset of his skin problems during his first period of active service and the August 1975 report of medical history, completed approximately one year after separation from the first period of active service, wherein the Veteran was assessed with a skin condition of the hands and patchy areas.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A clear rationale must be provided by any opinion reached.  

8.  Notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

9.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the RO/AMC should thereafter provide the Veteran and his representative with a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

